DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Claim Objections
Claims 12 and 23 are objected to because of the following informalities:  
The recitation in claim 12, lines 25-26 of “spanning a thickness of the guard body that the guard body is arranged to protrude” should be changed to --spanning a thickness of the guard body such that the guard body is arranged to protrude --.  
The recitation in claim 23, lines 25-26 of “ spanning a thickness of the guard body that the guard body is arranged to protrude” should be changed to --spanning a thickness of the guard body such that the guard body is arranged to protrude--.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, and 21 are rejected under 35 U.S.C. 103 as obvious over Barkume (20070275795) in view of Tyler (20040138012) and Ponzini (20060217218).

 	Regarding claim 1, Barkume (Figures 1-3) teaches a finger guard in combination with a goalie hockey stick, the goalie hockey stick comprising: a blade portion (Fig. 2, Part No. 10) (Para. 0016) having a major front surface and a major rear surface which span a height of the blade portion between a bottom edge and an opposing top edge and which span a length of the blade portion in a longitudinal direction of the blade portion between a toe end and a heel end of the blade portion (See figure 2); a paddle portion (Fig. 2, Part No. 30) (Para. 0016) having opposing side edges of the paddle fully spanning a width of the guard body in the lateral direction of the paddle portion (See figure 1-3), and fully spanning the thickness of the guard body that the guard body protrudes from the major front face of the paddle portion (See fig. 1-3).  
	Barkume does not teach the guard body protruding from the major front face of the paddle portion by a thickness that is equal to or greater than a maximum thickness of the paddle portion between the major front face and the major rear face, a bottom face.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Barkume with the guard body protruding from the major front face of the paddle portion by a thickness that is equal to or greater than a maximum thickness of the paddle portion between the major front face and the major rear face as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	Tyler (Figures 1-3) teaches the guard body (Fig. 1-3, Part No. 10) (Para. 0014) protruding from the major front face of the paddle portion (Fig. 2, Part no. 12a) by a thickness that is equal to or greater than a maximum thickness of the paddle portion between the major front face and the major rear face (Para. 0015) (See Fig. 2-3).
 	Ponzini (Figures 1-3) teaches the guard body (1) having a bottom face (See fig. 1 and 3) (Para. 0014).
 	It would have been obvious to one of ordinary skill in the art to provide Barkume with the guard body protruding from the major front face of the paddle portion by a thickness that is equal to or greater than a maximum thickness of the paddle portion as taught by Tyler as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and to provide Barkume with the guard body having a bottom face as taught by Ponzini as a means of providing a guard body with a bottom surface that extends entirely around a perimeter of a paddle portion of a hockey stick (Ponzini: Para. 0014). 


 	Regarding claim 4, the modified Barkume (Figures 1-3) teaches the guard body (Fig. 3E, Part No. 180) (Para. 0019) spans the full width of the paddle portion (See fig. 1-3).
 
 	Regarding claims 5-6, the modified Barkume (Figures 1-3) teaches a finger guard in combination with a goalie hockey stick, the goalie hockey stick comprising: a guard body (Fig. 3E, Part No. 180) (Para. 0019) supported on the paddle portion of the goalie hockey stick in proximity to the top end of the paddle portion to protrude outwardly from the major front face of the paddle portion (See Fig. 1-2).
 	The modified Barkume does not teach the thickness that the guard body protrudes from the paddle portion is equal to the maximum thickness of the paddle portion, and the thickness that the guard body protrudes from the paddle portion is greater than a maximum thickness of the paddle portion.
 	It is noted that the claim recitation in claim 5 of “the thickness that the guard body protrudes from the paddle portion is equal to the maximum thickness of the paddle portion” and the recitation in claim 6 of “the thickness that the guard body protrudes from the paddle portion is greater than a maximum thickness of the paddle portion” are directed to the dimensions (the thickness) of the claimed guard body. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Barkume with the thickness that the guard body protrudes from the paddle portion is equal to the maximum thickness of the paddle portion and the thickness that the guard body protrudes from the paddle portion is greater than a maximum thickness of the paddle portion as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
	Tyler (Figures 1-3) teaches the thickness that the guard body (10) protrudes from the paddle portion is equal to the maximum thickness of the paddle portion, and the thickness that the guard body protrudes from the paddle portion is greater than a maximum thickness of the paddle portion (Para. 0015) (See Fig. 2-3).
 	It is noted that (regarding claim 5) the guard body of Tyler protrudes from the paddle portion a distance that is equal to the maximum thickness of the paddle portion as claimed.
 	Ponzini (Figures 1-3) teaches the guard body (1) having a bottom face (See fig. 1 and 3) (Para. 0014).
 	It would have been obvious to one of ordinary skill in the art to provide the modified Barkume with the thickness that the guard body protrudes from the paddle portion is equal to the maximum thickness of the paddle portion as taught by Tyler as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 


	Regarding claim 7, the modified Barkume (Figures 1-3) teaches the guard body (Fig. 3E, Part No. 180) (Para. 0019) is spaced below a top end of the paddle portion (See fig. 1-2).  


	Regarding claim 9, the modified Barkume (Figures 1-3) teaches the guard body is removably supported on the paddle portion of the goalie hockey stick (Para. 0017).  


	Regarding claim 21, the modified Barkume (Figures 1-3) teaches the bottom of the guard body Fig. 3E, Part No. 180) (Para. 0019) is uninterrupted and devoid of openings fully across the width and fully across the thickness of the guard body (See Fig. 1-3).

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Barkume in view of Tyler and Ponzini, further in view of Brenner (20150375072).

	Regarding claim 8, the modified Barkume (Figures 1-3) teaches a guard body (Fig. 2, Part No. 70; Fig. 3, Part No. 190) supported on the paddle portion of the goalie hockey stick. 
 	The modified Barkume does not teach the guard body is formed seamlessly as a unitary body with the paddle portion of the goalie hockey stick.  
	Brenner (Figures 1-7) teaches the guard body (315) (Para. 0032) is formed seamlessly as a unitary body (Para. 0014) with the paddle portion of the goalie hockey stick (Para. 0014).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Barkume with the guard body is formed seamlessly as a unitary body with the paddle portion of the goalie hockey stick as taught by Brenner as a means of providing a guard body that is integral with a paddle of a goalie stick (Brenner: Para. 0006, 0032).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach the recitation in claim 10 of “a collar supporting the guard body seamlessly as a unitary body thereon, the collar spanning a height along the paddle portion of the goalie hockey stick greater than a height of the guard body between opposing top and bottom ends thereof.”

Allowable Subject Matter
Claims 12, 14-18, and 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 	The prior art of record (Barkume (20070275795), Tyler (20040138012), Ponzini (20060217218), Brenner (20150375072)) does not teach the recitation in claim 12 of “a collar arranged to be removably supported about the paddle portion of the goalie hockey stick in proximity to the top end of the paddle portion; a guard body supported on the collar to protrude outwardly from the collar so as to be arranged to protrude outwardly from the major front face of the paddle portion; 5 the guard body being arranged to span a majority of a full width of the paddle portion; and the bottom face of the guard body fully spanning a width of the guard body corresponding to the lateral direction of the paddle portion and fully spanning a thickness of the guard body that the guard body is arranged to protrude from the major front face of the paddle portion,” and the recitation in claim 23 of “the finger guard comprising: a collar arranged to be removably supported on the paddle portion of the goalie hockey stick in proximity to the top end of the paddle portion; a guard body supported seamlessly as a unitary body on the collar such that the guard body is arranged to protrude outwardly from the major front face of the paddle portion; 7 the guard body being arranged to span a majority of a full width of the paddle portion; the bottom face of the guard body fully spanning a width of the guard body corresponding to the lateral direction of the paddle portion and fully spanning a thickness of the guard body that the guard body is arranged to protrude from the major front face of the paddle portion; and the collar being arranged to span a height along the paddle portion of the goalie hockey stick that is greater than a height of the guard body between opposing top and bottom ends thereof.”


Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711